DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Application Numbers KR10-2019-0152552 and KR10-2020-0109439.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign applications must be submitted in reply to this action.  Failure to provide a certified translation of each application may result in no benefit being accorded for the non-English applications.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the 
	Claims 1 and 7 recite “converting the formulated GNEP into a Nash equilibrium problem (NEP).”  However, Applicant’s specification as filed fails to provide sufficient detail for how to convert the formulated GNEP into an NEP.  Applicant’s abstract, summary of the disclosure (see paragraphs [0019] and [0025] of Applicant’s published application), and detailed description of the disclosure (see paragraph [0060] in reference to the flowchart of FIG. 2) simply state that the GNEP is converted into an NEP, but no details for how to perform the conversion are provided.  Therefore, the specification does not reasonably convey to a personal of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed.  
	Claims 2-6 and 8-11 are rejected under 35 U.S.C. 112(a) based on their dependency upon claims 1 and 7, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 3 and 8 recite “solving each predefined self-optimization problem . . .; determining whether the self-optimization problem has been solved.”  There is insufficient antecedent basis for “each” predefined self-optimization problem because neither claims 3 and 8, nor claims 1 and 7 previously recite a self-optimization problem or self-optimization problems.  each predefined self-optimization problem” and “determining whether the self-optimization problem has been solved.”  In the scenario that includes more than one predefined self-optimization problem, it is unclear which self-optimization problem is being referred to in the clause “determining whether the self-optimization problem has been solved.”  Claims 3 and 8 further recite “searching for a GNE for terminating an algorithm . . .” It is unclear what the GNE is.  This acronym should be spelled out in full the first time it is used in the claims.
	Claims 5-6 and 10-11 recite “. . . among the self-optimization problems . . .” There is insufficient antecedent basis for the self-optimization problems in the claims.
 	The wherein clause of claim 7 recites “wherein the processor formulates . . .” There is insufficient antecedent basis for “the processor” in the claim.  Additionally, it is unclear whether “the processor” is a part of the claimed apparatus in addition to “a process” recited in the first line of claim 7.  Examiner notes that in order to avoid a 35 U.S.C. 101 software per se rejection, apparatus claim 7 must recite at least one structural element.  Applicant’s specification states that a processor could be software (see paragraph [0088] of the published application) or hardware (see paragraph [0109] of the published application).  Therefore, Examiner recommends amending claim 7 to recite “An apparatus for allocating radio and computing resources:  comprising a hardware processor that executes instructions that cause the hardware processor to formulate, as a generalized Nash equilibrium problem (GNEP), a resource allocation problem for two different entities, a mobile network operator (MNO) and a computing resource provider (CRP), with conflicting relationships in minimizing latency, wherein the hardware processor formulates the resource allocation problem as the GNEP in consideration of a connection relationship between radio resource allocation of the MNO and computing resource allocation of the CRP; the hardware processor converts the formulated 
	Claims 4 and 9 are rejected under §112(b) based on their dependency upon claims 3 and 8, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Guan et al., "Distributed Resource Management for Cognitive Ad Hoc Networks With Cooperative Relays," .
	Regarding claim 1, Guan teaches a method of allocating radio and computing resources in coexistence edge computing, wherein the method uses a distributed game approach and comprises: formulating a resource allocation problem for two different entities (page 1676, 1st column, 1st full paragraph:  The proposed algorithm can be directly applied to a scenario with multiple coexisting pre-established source–destination pairs (i.e. two different entities). In addition, it can provide an upper bound to the performance of simpler centralized/distributed algorithms for spectrum management and relay assignment (i.e. resource allocation)) as a generalized Nash equilibrium problem (GNEP) (page 1681, 1st column, C. Distributed Relay Selection (DRS) 1) Game-Theoretic Formulation, 3rd paragraph:  generalized Nash equilibrium (GNE) problem denoted as GNE(Φ, U)); converting the formulated GNEP into a Nash equilibrium problem (NEP) (page 1681, 1st column, C. Distributed Relay Selection (DRS) 1) Game-Theoretic Formulation, 3rd paragraph:  transform the GNE(Φ, U) into a series of standard NE problems (i.e. NEP), which can then be analyzed and solved using the existing VI theory); and allocating resources on a penalty basis for the converted NEP (page 1681, 1st column, C. Distributed Relay Selection (DRS) 1) Game-Theoretic Formulation, 3rd paragraph:  penalization based algorithm to transform the GNE(Φ, U) into a series of standard NE problems (i.e. NEP), which can then be analyzed and solved using the existing VI theory); page 1682, 1st column, Lemma 5; page 1685, left column, first paragraph – penalization based algorithm and resulting power allocation and relay selection).
	Guan does not explicitly teach that the two different entities have conflicting relationships in minimizing latency.
	In analogous art, Zhao teaches that two different entities have conflicting relationships in minimizing latency (page 2, last paragraph – macro cell and small cell read on two different entities; page 2, second paragraph under Background technology discloses that macrocell has 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guan to take into consideration that the two entities have conflicting relationships in minimizing latency as taught by Zhao.  One would have been motivated to do so in order to ensure that higher priority entities and/or higher priority transmissions, such as entities or transmissions related to public safety, are allocated resources in a manner that minimizes latency of transmission, thereby potentially saving lives.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guan, in view of Zhao, and further in view of Ardagna et al., "Generalized Nash Equilibria for the Service Provisioning Problem in Multi-Cloud Systems," IEEE Transactions on Services Computing, vol. 10, no. 3, pp. 381-395, 1 May-June 2017 (hereinafter “Ardagna”).
	Regarding claim 2, the combination of Guan and Zhao does not explicitly teach wherein the two different entities are a mobile network operator (MNO) and a computing resource provider (CRP), and the formulating comprises formulating the resource allocation problem as the GNEP considering a connection relationship between radio resource allocation of the MNO and computing resource allocation of the CRP.
	In analogous art, Ardagna teaches wherein the two different entities are a mobile network operator (MNO) and a computing resource provider (CRP) (page 381, first and last paragraphs – Infrastructure as a Service (IaaS) provider (reads on MNO) and Software as a Service (SaaS) provider (reads on CRP)), and the formulating comprises formulating the resource allocation problem as the GNEP considering a connection relationship between radio resource allocation of the MNO and computing resource allocation of the CRP (page 381, last paragraph – page  382 first partial paragraph)).
.    

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (EP2477435A1, hereinafter “Chen”), in view of Ardagna, in view of Zhao, and further in view of Guan.
	Regarding claim 7, Chen teaches an apparatus (FIG. 1 server 152) for allocating radio and computing resources, comprising a process that works as at least one of a computer program, code and an instruction (FIG. 1 processor 156; ¶ [0031]), wherein the processor formulates, as a generalized Nash equilibrium problem (GNEP), a resource allocation problem for two different entities (¶ [0049] Nash equilibrium solution used by base stations (i.e. two different entities) to update bandwidth usage (i.e. resource allocation)).
	Chen does not teach that the two different entities are a mobile network operator (MNO) and a computing resource provider (CRP), with conflicting relationships in minimizing latency, wherein the processor formulates the resource allocation problem as the GNEP in consideration of a connection relationship between radio resource allocation of the MNO and computing resource allocation of the CRP; the process converts the formulated GNEP into a Nash equilibrium problem (NEP); and the process allocates resources on a penalty basis for the converted NEP.
	In analogous art, Ardagna teaches that the two different entities are a mobile network operator (MNO) and a computing resource provider (CRP) (page 381, first and last paragraphs – Infrastructure as a Service (IaaS) provider (reads on MNO) and Software as a , wherein the processor formulates the resource allocation problem as the GNEP in consideration of a connection relationship between radio resource allocation of the MNO and computing resource allocation of the CRP (page 381, last paragraph – page  382 first partial paragraph).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to formulate the resource allocation problem as the GNEP for IaaS and SaaS entities as taught by Ardagna.  One would have been motivated to do so in order to enable the providers to reduce costs associated with providing services.  (Ardagna, page 381, last paragraph – page 382 first partial paragraph).    
	The combination of Chen and Ardagna does not explicitly teach that the IaaS/MNO and SaaS/CRP have conflicting relationships in minimizing latency.
	In analogous art, Wang teaches that two different entities have conflicting relationships in minimizing latency (page 2, last paragraph – macro cell and small cell read on two different entities; page 2, second paragraph under Background technology discloses that macrocell has higher priority and strict service quality over small cell which reads on two different entities with conflicting relationships in minimizing latency.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Ardagna to take into consideration that two entities, such as the IaaS/MNO and SaaS/CRP taught by the combination, have conflicting relationships in minimizing latency as taught by Zhao.  One would have been motivated to do so in order to ensure that higher priority entities and/or higher priority transmissions, such as entities or transmissions related to public safety, are allocated resources in manner that minimizes latency of transmission, thereby potentially saving lives. 
	The combination of Chen, Ardagna and Zhao does not explicitly teach the process converts the formulated GNEP into a Nash equilibrium problem (NEP); and the process allocates resources on a penalty basis for the converted NEP.
	In analogous art, Guan teaches the process converts the formulated GNEP into a Nash equilibrium problem (NEP) (page 1681 C. Distributed Relay Selection (DRS) 1) Game-Theoretic Formulation, 3rd paragraph:  transform the GNE(Φ, U) into a series of standard NE problems (i.e. NEP), which can then be analyzed and solved using the existing VI theory); and the process allocates resources on a penalty basis for the converted NEP (page 1681 C. Distributed Relay Selection (DRS) 1) Game-Theoretic Formulation, 3rd paragraph:  penalization based algorithm to transform the GNE(Φ, U) into a series of standard NE problems (i.e. NEP), which can then be analyzed and solved using the existing VI theory); page 1682, 1st column, Lemma 5; page 1685, left column, first paragraph – penalization based algorithm and resulting power allocation and relay selection).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Ardagna and Zhao to implement the teachings of Guan.  One would have been motivated to do so in order to simplify and efficiently implement joint resource allocation amongst competing entities, thereby minimizing processing time which results in extended battery power in the device.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lan et al., “A Hierarchical Game for Joint Wireless and Cloud Resource Allocation in Mobile Edge Computing System,” 2018 10th International Conference on Wireless Communications and Signal Processing (WCSP), 2018, pp. 1-7;
Liu et al., “Generalized Nash Equilibrium Model of the Service Provisioning Problem in Multi-cloud Competitions,” 2018 IEEE SmartWorld, Ubiquitous Intelligence & Computing, Advanced & Trusted Computing, Scalable Computing & Communications, Cloud & Big Data 
Moura et al., “Survey of game theory and future trends with application to emerging wireless data communication networks," Researchgate.net/publication 315764798 (2017), pp. 1-69; and
Jiang et al., “VRAA: Virtualized resource auction and allocation based on incentive and penalty,” Cluster Computing, 2013, pp. 639-50.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413